Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/29/20 is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the "wall of the second sealing groove" of claim 12 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over SHELLHAUSE (US 10704765). 
Regarding claim 1, SHELLHAUSE discloses a lighting fixture (FIG.s 1-17), comprising a housing (including 200 FIG.s 13-16), a light source assembly (including 20, 25 FIG.s 9-16), a lens cover (including 30, 40, 70 FIG.s 9-16), and an anti-deformation assembly (including 60 FIG.s 11, 14-16), wherein: the housing and the lens cover are connected and form a mounting space (structurally required); the light source assembly is mounted in the mounting space (structurally evident) and comprises a light source panel (such as 25 FIG.s 9-16), and a connection through-hole (see 26 FIG. 11) is provided in the light source panel; the lens cover comprises a cover body (such as 40 FIG. 14) and a lens unit (such as 30 FIG. 14) on the cover body; and a part (see 65 FIG. 11) of the anti-deformation assembly is in the connection through-hole, and the anti-deformation assembly is connected to the lens unit to apply an action force to the lens unit to cause the lens unit to fit the light source panel (structurally evident).

Regarding the functional limitations in the claims, applicant is respectfully reminded that claiming an effect does not necessitate the details of the cause. That is, as it has been held by the courts, while the features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (see In re Schreiber, 44 USPQ2d 1429), and apparatus claims cover what a device is, not what a device does (see Hewlett-Packard Co. v. Bausch & Lomb Inc., 15 USPQ2d 1525 (Fed. Cir. 1990)), whilst, it is the language of the claims and what the language of the claims describes, as interpreted by a person of the ordinary skills in the art, what defines the patentable subject matter and is binding in the claims, not the detailed description of the invention or the drawings, and although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims (see In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993) and In re Prater, 162 USPQ 541 (CCPA 1969)). Accordingly, when the prior art apparatus is identical or substantially identical in structure and the claimed “characteristic necessarily flows from the teachings of the applied prior art”, the claimed properties or functional characteristics are presumed to be inherent or implied, and a prima facie case of either anticipation or obviousness has been established (see Ex parte Levy, 17 USPQ2d 1461, 1464 (Bd. Pat. App. & Inter. In re Best, 195 USPQ 430 (CCPA 1977)). In light of compact prosecution then, applicant is kindly solicited to incorporate the structural features yielding the claimed functions in order to clearly and positively claim the intended invention.
The scope of claim 14, is the same as claim 1 above and is rejected similarly. In particular, claim 14 recites a method of manufacturing, however, the steps are not in a specific order and do not provide manufacturing details but are merely relating to assembling the elements that make up the apparatus of claim 1. 
Regarding claim 13, although SHELLHAUSE does not explicitly show the lighting fixture comprises a street lamp, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to employ the lighting fixture in street lighting, such that it comprises a street lamp, in accordance to a preferred application of the assembly. 
Claims 2-11 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over SHELLHAUSE in view of GUO (US 9416947) and DONATO (US 2016/0215955).
Regarding claims 2 and 15, SHELLHAUSE does not explicitly show the anti-deformation assembly comprises a connection rib and an elastic clip; one end of the connection rib is connected to the lens unit, and the other end of the connection rib penetrates the connection through-hole and is in snap fit with the elastic clip; and the elastic clip is abutted against the light source panel.
GUO teaches an anti-deformation assembly (see FIG.s 1-9) comprises a connection rib (see 3-6 FIG. 1) and an elastic clip (see 11 and 7 FIG. 1); one end of the connection rib is connected (via 3 FIG. 2) to a lens unit (1, 15 FIG. 2), and the other end of the connection rib is in snap fit with the elastic clip.

Therefore, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to incorporate a connection rib and an elastic clip, such as taught by GUO, to connect the light source assembly and the lens cover of SHELLHAUSE, as motivated by DONATO, such that the elastic clip is abutted against the light source panel, in order to improve the structural modularity of the connection between the lens cover and the light source assembly. 
Regarding claims 3 and 16, GUO further teaches the elastic clip comprises a strip body portion (portion of 11 connected to 7 FIG. 1), and first and second snap-fit portions (see tips of 11 FIG. 1) which are at two ends of the strip body portion; the first snap-fit portion and the second snap-fit portion are opposite to each other to form a snap-fit gap therebetween (evident); the connection rib is locked in the snap-fit gap (as shown in FIG. 1).
The motivation to combine is same as in claims 2 and 15 above. 
Furthermore, one of ordinary skills in the art before the claimed invention was effectively filed would have recognized that the combination of the prior art presented above further teaches both a joint between the strip body portion and the first snap-fit portion and a joint between the strip body portion and the second snap-fit portion are abutted against the light source panel.
claim 4, GUO further teaches the connection rib comprises a connection portion (such as 3-5 FIG. 1) and a fastening portion (such as 6 FIG. 1); the fastening portion is connected to the lens unit through the connection portion, and has a fastening surface (as shown in FIG.s 1-4) protruding relative to the connection portion and a V-shaped guide surface (as shown in FIG.s 1-4) connected to the fastening surface; the fastening surface is abutted against the first snap-fit portion and the second snap-fit portion (as shown in FIG.s 1-4); and the V-shaped guide surface is on a side, away from the light source panel, of the fastening surface (see FIG. 4, also evident in combination).
The motivation to combine is same as in claims 2 and 15 above. 
Regarding claim 5, GUO further teaches a lateral dimension of the snap-fit gap is gradually reduced in a direction gradually away from the light source panel (as shown in FIG.s 1-4), and the lateral direction is parallel to a direction in which the first snap-fit portion and the second snap-fit portion face each other.
The motivation to combine is same as in claims 2 and 15 above. 
Regarding claim 6, GUO further teaches the strip body portion is of a (substantially) U-shaped structure (evident of shape in FIG.s 1-4).
The motivation to combine is same as in claims 2 and 15 above. 
Regarding claims 7-11, it is noted that the alternative embodiment claimed in these claims is structurally different from that of the claims 1-6 and 14-16. In particular, these two claims sets each claim a different embodiment for the elastic clip of alternatively called elastic clamping member. However, the two embodiments are understood as obvious variants, otherwise, they would be two independent and distinct inventions and a restriction may properly be applied. Therefore, examiner takes the position that the difference between the two embodiments is merely the shape of the 
For sake a clarity a comparison is presented:
Regarding claim 7, GUO further teaches the anti-deformation assembly further comprises a connection rib (3-6 FIG. 1) and an elastic clamping member (including 7 and 11 FIG. 1); the elastic clamping member comprises a clamping gap; one end of the connection rib is connected to the lens unit, and the other end of the connection rib penetrates the connection through-hole (once in combination with SHELLHAUSE) and is inserted into the clamping gap (as shown in FIG.s 1-4); and the elastic clamping member is abutted against the light source panel (once in combination with SHELLHAUSE) and applies a clamping force to the connection rib.
The motivation is same as in claim 2 above. 
Regarding claim 8, GUO further teaches the elastic clamping member comprises a mounting piece (7 and lower part of 11 connecting to 7 FIG. 1), and first and second clamping pieces (11 FIG. 1) provided on the mounting piece; the mounting piece is abutted against the light source panel; both the first clamping piece and the second clamping piece protrude towards a direction away from the light source panel relative to the mounting piece; and the clamping gap is formed between the first clamping piece and the second clamping piece.
The motivation is same as in claim 2 above. 
claim 9, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to utilize any known and workable number of clamping pieces optimal for the desired structural integrity of the assembly, such that an amount of at least one of: the first clamping piece and the second clamping piece is multiple.
Regarding claim 10, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to arrange the clamping pieces in any known and workable arrangement optimal for a desired structural integrity of the assembly, such that the first clamping piece and the second clamping piece are in staggered arrangement.
Regarding claim 11, GUO further teaches a lateral dimension of the clamping gap is gradually reduced in a direction gradually away from the light source panel, and the lateral direction is parallel to a direction in which the first clamping piece and the second clamping piece face each other (as shown in FIG.s 1-4).
The motivation is same as in claim 2 above. 
Claims 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over SHELLHAUSE in view of HUANG (US 2010/0254148).
Regarding claim 12, SHELLHAUSE does not explicitly show a seal is between the housing and the lens cover; the lens cover is provided with a second sealing groove, the seal is in the second sealing groove, and a vent hole is in a wall of the second sealing groove, and runs through to a top edge of the second sealing groove.
HUANG teaches a seal (80 FIG.s 1-4) is between the housing (10 FIG. 1) and the lens cover (including 60, 70 and 20 FIG.s 1 and 4); the lens cover is provided with a 
Therefore, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to incorporate a seal and its associated structure, such as taught by HUANG, with the assembly of SHELLHAUSE in order to improve the durability and structural integrity of the lighting fixture. 
Furthermore, absent relative structural details and evidence to significance of the claimed configuration, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to incorporate a vent hole is in a wall of the second sealing groove, and runs through to a top edge of the second sealing groove, in accordance to a preferred heat dissipation efficiency of the assembly.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
LU (US 2012/0188766), PHILIPS (US 2012/0300456), COOK (US 4158222), YUAN (US 2015/0204491), LIN (US 7125152), MATSUNAGA (US 2011/0058387).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arman B. Fallahkhair whose telephone number is 571-272-7950. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may contact the examiner by phone, email at arman.fallahkhair@uspto.gov or the USPTO Automated Interview Request at uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Raj Chakraborty, can be reached via email 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ARMAN B FALLAHKHAIR/Examiner, Art Unit 2875